﻿1.	Mr. President, I wish to convey to you the congratulations of the Finnish Government on your election to the presidency of this session of the General Assembly. We greet you as a statesman with wide experience in European and United Nations affairs. You also represent a country that has greatly contributed to security and co-operation in Europe as well as to international co-operation globally by its active role in the movement of the non-aligned countries. Your election, furthermore, marks a year when important negotiations serving both these ends take place in Belgrade.
2.	I am also glad to welcome the two new Members of the United Nations, the Socialist Republic of Viet Nam and the Republic of Djibouti.
3.	It is customary in this general debate to review the main international events since the latest session of the General Assembly. In my statement I shall concentrate on what the Finnish Government believes are the main trends in the world today These can be put in three words: detente, disarmament and development. Each depends on the other; none can progress in isolation.
4.	The principal purpose of the United Nations is the maintenance of international peace and security, but this is not a static concept; today it is more dynamic than ever. It comprises economic and social development and increased respect for human rights. As the Secretary-General points out in his report on the work of the Organization, the practical problem in this process has been to find a working balance between national sovereignty and national interests on the one hand and international order and the long-term interests of the world community on the other. Over the years the search for this balance has had its moments of hope as well as of disappointment. But the search must go on. The Finnish Government for its part continues to lend its full support to the world Organization in this important.
5.	The agenda of the world community remains overwhelming in size and urgency. Thus in the minds of many optimism may seem unwarranted. Yet there are encouraging elements. The international community is becoming increasingly aware that the problems facing it can only be solved by showing determination tempered by patience and tolerance.
6.	Such determination has been shown in one of the essential areas of international detente—the process initiated by the Conference on Security and Co-operation in Europe.
7.	In full conformity with the purposes and principles of the Charter of the United Nations, the Final Act of the Conference on Security and Co-operation in Europe, signed at Helsinki on 1 August 1975, is a unanimously adopted set of provisions aimed at reducing tensions as well as establishing friendly and active relations between its participating States. In our experience the Final Act has already proved to be a useful instrument in strengthening security and promoting international co-operation.
8.	The importance of this process to the world community at large should not be underestimated.
9.	I should like to reaffirm in this forum the commitment of the Government of Finland to do its share to promote this process. We look forward with confidence to the first follow-up meeting of the Conference on Security and Co-operation in Europe, which in a few days will begin its deliberations in Belgrade in order to take stock of the progress made until now and to plan future action.
10.	The interconnection of international security and international co-operation is the central element h relations between nations. The strengthening of security through co-operation is not just one option among others; it is the only option open. Nor is it a process that takes place by itself once an international framework such as the United Nations is given. On the contrary, it requires indispensably the active participation of all nations. The great Powers have a special responsibility for the maintenance of international peace and security, but lasting results can only be achieved with the full participation of all States, big and small, each according to its political profile.
11.	It has been generally orally accepted that détente and disarmament are two intertwined process long run the survival of detente is condition;	progress in disarmament. One proof of this is that whenever have disarmament issues been negotiated as international as today. Some progress on a number of disarmament issues has been made, but. many remain impatient at the meager results of arms limitation. 

12.	Because of this it has become popular to blame the arms race on the major Powers and on them only. While this may give an easy excuse for those who want to continue their local arms races, the international community can ill afford such simplified explanations. Regardless of its quantitative or qualitative dimensions, the arms build-up is the result of complex political, economic and technological processes.
13.	New developments in weapons technology, particularly in the strategic and nuclear fields, have caused concern both on the global level and in many regions. The deployment of new types of weapons may give rise to a new round of the arms race. To avert this impending danger the world community must organize itself to increase its control over these processes and developments. Thus, the joint search for disarmament should be seen as a joint search for security. The Government of Finland expects that this search will be carried out thoroughly and realistically at the forthcoming special session devoted to disarmament.
14.	After these observations a word is due on one of the most pressing disarmament issues- the proliferation of nuclear weapons. The Finnish Government continues to believe that the Treaty on the Non-Proliferation of Nuclear Weapons  is a solid foundation for further efforts in this field. Those disappointments that have been encountered in the efforts to contain the spread of nuclear weapons do not lie in the alleged weaknesses of the non-proliferation Treaty. Rather the reason is in the failure of the international community to use the Treaty as an effective instrument against the dangers of proliferation. The prospect of nuclear explosives in South Africa is a telling reminder of the danger of nuclear proliferation.
15.	Adherence to the non-proliferation Treaty is a contribution to the security of all States concerned. This should also be reflected in the terms applied in international co-operation and trade in nuclear materials and technology for peaceful purposes. The fundamental of the non-proliferation Treaty will become eroded if States that have not pledged themselves to refrain from using peaceful nuclear facilities for military purposes can benefit from international nuclear co-operation. Therefore, one of the key tasks of today is to strengthen the non-proliferation Treaty and make the commitment to non-proliferation fully universal.
16.	While we must continue to work for detente on a global scale, we are still awaiting a break-through in the main conflict areas of the world. One of the most difficult obstacles is the white minority rule and its repression of the vast majority of the people in southern Africa. This cannot be tolerated. There must be a change and there will be a change. The essential question is whether this change takes place through consent rather than bloodshed and violence.
17.	With this in mind, the Nordic Foreign Ministers at their meeting in Helsinki earlier this month expressed the readiness of the five Nordic Governments to offer then- services within the framework of the United Nations with a view to facilitating peaceful solutions in Namibia and Zimbabwe. They also established a working group to investigate the possibilities of a joint action programme for further economic measures against South Africa. The Assembly will recall that earlier they proposed that the Security Council should transform the voluntary arms embargo against South Africa into a mandatory arms embargo. They also stated that it would be a significant action if the Security Council made a decision aimed at preventing new foreign investments in South Africa. Those positions stand.
18.	In southern Africa we are approaching a situation where the credibility of the United Nations and its very capacity to live up to the Charter are seriously undermined. If the present opportunities for peaceful solutions are not seized, we shall face a situation where the world Organization collectively and Member States individually will have to review their stands in order to protect the basic principles of the Charter.
19.	Over the last year, declarations by Arab and Israeli leaders containing a tone of moderation and realism have given the international community reason to hope for the reconvening of the Geneva Peace Conference on the Middle East. Mutual distrust has, however, so far seriously hampered the efforts, to get the negotiating process involving all parties to the conflict under way. The momentum which nevertheless has been achieved should not be allowed to lapse. Therefore, it is particularly important that none of the parties now takes steps which are perceived as adding to the obstacles and thus leading ultimately to further frustrations and perhaps a serious international crisis.
20.	The Finnish Government continues to support the peace-keeping operations of the United Nations. They create conditions for peace-building that should be fully utilized by the parties concerned.
21.	Peace-keeping operations place a heavy financial burden on the Organization and on troop-contributing countries in particular. It is therefore necessary that the General Arguably should devote special attention to the consideration of the whole question of peace-keeping financing. This question should be examined not only in relation to the future but also as a problem which places the present peace-keeping operations in serious jeopardy.
22.	The efforts to reshape the world economic and social order are parallel to the quest for detente and disarmament and pursue the same goals. Indeed, they are just different facets of global interdependence. Success or failure in one has profound effects on the other; the continued diversion of material and human resources to military ends is a conscious choice against development and contrary to the stated aims of the United Nations.
23.	As a recognition of this fact the Nordic countries have proposed that within the framework of the special session on disarmament a new comprehensive study on the link between disarmament and development be undertaken.
24.	Much to our regret-but not unexpectedly-the resumed session the General Assembly  was not able to arrive at any consensus assessment of the results of the Paris Conference on International Economic Co-operation. This should, however, not discourage the Assembly. Progress on a number of issues was achieved. It is also encouraging that a will to negotiate prevailed. The problems of economic and social development are of such magnitude and such vital importance to the entire membership of the United Nations that we must pursue the negotiations together until we reach satisfactory results. In this we must show determination and courage.
25.	We are now facing a twofold challenge: to preserve a favourable negotiating atmosphere between the North and the South and to make vigorous efforts to build on the groundwork laid in recent global conferences. We must do everything possible to prevent a sliding back to a collision course-the price for all of us but especially for the least developed and the most seriously affected countries would be too high. A period of stagnation such as the world economy is now experiencing creates immense pressures. Solutions to these problems can only be found in international co-operation. We are too interdependent to afford confrontation.
26.	The other part of the challenge consists of making maximum use of the results of the negotiations which admittedly have been limited so far. Three important milestones mark the road ahead: the Integrated Programme for Commodities with its common fund, the solution of the debt problem of the developing countries and the increase of official development assistance. These issues are all of critical significance to the developing countries, and Finland will fully support the search for solutions in these areas. In order to move more effectively towards the target for official development assistance Finland has decided to set a medium-term target of at least doubling the present level of its official development assistance.
27.	Along with attacking the three most immediate challenges to which 1 just referred the United Nations must also respond to a longer-term challenge towards securing the establishment of the new international economic order. I am referring to the formulation of a new global development strategy. That should essentially be aimed at achieving what in the 1960s and 1970s remained an unattainable goal: the substantial raising of the material and cultural level of the poorest segments of the world's societies. It must imply a frontal attack on mass poverty. It must strike a balance between the growth needs of nations and the right to a life in security and dignity of the individual human being. Furthermore, it is not possible in our view to speak about development only in terms of growth and quantitative resources. Development must also mean a qualitative change in society, in the lives of its members. They will respond by engaging their will and energy in the development process. In particular, the participation of women must be activated in full equality with men in accordance with the world programme of the United Nations Decade for Women.
28.	In this connection, I should also like to say a few words more generally about the approach taken by Finland to human rights as an issue in international affairs. Our own values in this field are based on the Nordic traditions of freedom, solidarity and justice. By ratifying the International Covenants on Human Rights and numerous other instruments in the United Nations system we have demonstrated our belief that human rights are a matter of importance for peace and good relations between States. It must be strongly emphasized that this applies to all human rights-civic and political, as well as economic, social and cultural rights. Some of the burning political problems of the world, such as those related to the situations in southern Africa and the Middle East, are also at bottom human rights problems. Social and economic development as a whole can be regarded as an effort to promote human rights.
29.	International work in this field can best be carried out on the basis of common, accepted codes of conduct; no purpose is served by attempts to impose one set of values on another. Efforts to find common ground are therefore of primary importance. We see a great task for all countries in promoting and implementing human rights, both nationally and internationally. Success in this task will help to strengthen the rule of law and to build a durable world order in peace and security.
 

	


